 



Exhibit 10.4
PLEDGE AGREEMENT
     PLEDGE AGREEMENT, dated as of March 9, 2006, among: (1) W LAB ACQUISITION
CORP., a Delaware corporation (hereinafter, together with its successors in
title and assigns, called the “Borrower”); (2) NEXTERA ENTERPRISES, INC., a
Delaware corporation (hereinafter, together with its successors in title and
assigns, called the “Parent Company”, and, together with the Borrower, called,
collectively, the “Principal Companies” and, singly, a “Principal Company”); (3)
the Subsidiaries of the Parent Company and of the Borrower from time to time
party hereto (all of the Subsidiaries of the Parent Company or of the Borrower
from time to time party hereto and bound hereby being hereinafter, together with
their successors in title and assigns, called, collectively, the “Subsidiary
Guarantors”) (the Parent Company, the Borrower and each Subsidiary Guarantor
from time to time party to or otherwise bound by this Agreement being
hereinafter called, collectively, the “Pledgors”, and, singly, a “Pledgor”); and
(4) NEWSTAR FINANCIAL, INC., as administrative agent and collateral agent for
the benefit of Secured Parties (hereinafter, together with its successors as
administrative agent for the benefit of Secured Parties, called, the “Pledgee”).
RECITALS:
     A. The Parent Company, the Borrower, the several Lenders from time to time
party thereto, and NewStar Financial, Inc., as Administrative Agent for the
Lenders, are party to the Credit Agreement, dated as of March 9, 2006, providing
for the making of Credit Extensions to the Borrower, all as contemplated and
provided thereby.
     B. Each Subsidiary Guarantor from time to time party hereto is a direct or
indirect Subsidiary of the Parent Company or of the Borrower.
     C. The Parent Company, the Borrower and the Subsidiary Guarantors have
guaranteed all of the Obligations of each of the other Loan Parties under the
Loan Documents pursuant to the Guaranty Agreement, dated as of March 9, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”), entered into by the Parent Company, the Borrower, and NewStar
Financial, Inc., as the administrative agent for the benefit of the Secured
Parties.
     D. It is a condition precedent to the initial Credit Extension made under
the Credit Agreement and the other Loan Documents that each of the Parent
Company, the Borrower and the Subsidiary Guarantors shall have executed and
delivered this Agreement.
     E. Each Pledgor will obtain substantial direct or indirect financial and
other benefits from Credit Extensions made or to be made to the Borrower under
the Credit Agreement and the other Loan Documents, and, accordingly, each
Pledgor desires to enter into this Agreement in order to satisfy the condition
precedent described in preceding Recital D and in order to induce Secured
Parties to make Credit Extensions to the Borrower under the Credit Agreement and
the other Loan Documents.
     NOW, THEREFORE, in consideration of the foregoing and the substantial
direct or indirect financial and other benefits accruing to each Pledgor, the
receipt and

 



--------------------------------------------------------------------------------



 



sufficiency of which are hereby acknowledged, each Pledgor hereby, jointly and
severally, makes the following representations and warranties to the Pledgee for
the benefit of Secured Parties and hereby, jointly and severally, covenants and
agrees with the Pledgee for the benefit of Secured Parties as follows:
     1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of each of the Secured Parties in order to secure the full and prompt
payment when due (whether at stated maturity, by acceleration or otherwise) of
all of the Obligations (as that term is defined in the Credit Agreement).
     2. DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.
     (b) The following capitalized terms used herein shall have the definitions
specified below:
     “Adverse Claim” shall have the meaning given such term in
Section 8-102(a)(1) of the UCC.
     “Agreement” shall mean this Pledge Agreement, as the same may from time to
time be amended, modified, extended, renewed, replaced, restated or
supplemented.
     “Borrower” shall have the meaning set forth in the Preamble hereto.
     “Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.
     “Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.
     “Collateral” shall have the meaning set forth in Section 3.1 hereof
     “Collateral Accounts” shall mean, in relation to any Pledgor, any and all
accounts established and maintained by the Pledgee in the name of such Pledgor
and to which any Collateral may from time to time be credited.
     “Credit Agreement” shall mean the Credit Agreement, dated as of March 9,
2006, among the Parent Company, the Borrower, the several Persons from time to
time party thereto as Lenders thereunder, and the Administrative Agent,
providing for the making of Credit Extensions to the Borrower, as the same may
be amended, supplemented or otherwise modified from time to time.
     “Domestic Corporation” shall have the meaning set forth in the definition
of the term “Stock.”
     “Financial Asset” shall have the meaning given such term in
Section 8-102(a)(9) of the UCC).

-2-



--------------------------------------------------------------------------------



 



     “Foreign Corporation” shall have the meaning set forth in the definition of
the term “Stock.”
     “Indemnitees” shall have the meaning set forth in Section 11 hereof.
     “Instrument” shall have the meaning given such term in Section 9-102(a)(47)
of the UCC.
     “Investment Property” shall have the meaning given such terms in
Section 9-102(a)(49) of the UCC.
     “Limited Liability Company Assets” shall mean all Property, whether
tangible or intangible, and whether real, personal or mixed (including, without
limitation, all limited liability company capital and interests in any other
limited liability company), at any time owned or represented by any Limited
Liability Company Interests.
     “Limited Liability Company Interests” shall mean all of the limited
liability company membership interests at any time or from time to time owned or
acquired by any Pledgor in any limited liability company.
     “Non-Voting Stock” shall mean all Equity Interests of a Foreign Corporation
which is not Voting Stock.
     “Notes” shall mean, in relation to any Pledgor, all promissory notes or
other similar Instruments at any time issued to any Pledgor by the Parent
Company or by any Subsidiary of the Parent Company or of the Borrower.
     “Obligations” shall have the meaning set forth in Section 1 hereof.
     “Parent Company” shall have the meaning set forth in the Preamble hereto.
     “Partnership Assets” shall mean all Property, whether tangible or
intangible, and whether real, personal or mixed (including, without limitation,
all partnership capital and interests in any other partnership), at any time
owned or represented by any Partnership Interests.
     “Partnership Interests” shall mean all of the general partnership interests
and all of the limited partnership interests at any time or from time to time
owned or acquired by any Pledgor in any general partnership or limited
partnership.
     “Pledged Notes” shall have the meaning set forth in Section 3.5 hereof.
     “Pledgee” shall have the meaning set forth in the Preamble hereto.
     “Pledgor” and “Pledgors” shall have the meanings set forth in the Preamble
hereto.
     “Principal Companies” and “Principal Company” shall have the meaning set
forth in the Preamble hereto.

-3-



--------------------------------------------------------------------------------



 



     “Proceeds” shall have the meaning given such term in Section 9-102(a)(64)
of the UCC.
     “Securities Account” shall have the meaning given such term in
Section 8-501(a) of the UCC.
     “Securities Act” shall mean the Securities Act of 1933, as amended, as in
effect from time to time.
     “Security” shall have the meaning given such term in Section 8-102(a)(15)
of the UCC, and shall in any event include all Stock and Notes (to the extent
the same constitute “Securities” under Section 8-102(a)(15)).
     “Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.
     “Stock” shall mean (a) with respect to any corporation that is incorporated
under the laws of the United States or any State or territory thereof (each, a
“Domestic Corporation”), all of the issued and outstanding Equity Interests of
any Domestic Corporation at any time owned or acquired by any Pledgor, and
(b) with respect to any corporation that is not a Domestic Corporation (each a
“Foreign Corporation”), all of the issued and outstanding Equity Interests of
any Foreign Corporation at any time owned or acquired by any Pledgor.
     “Subsidiary Guarantor” shall have the meaning set forth in the Preamble
hereto.
     “Termination Date” shall have the meaning set forth in Section 19(a)
hereof.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that, if perfection or priority of any
security interest in any item or portion of Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect, at such
time, in such other jurisdiction for the purposes of the provisions hereof
relating to such perfection or priority and purposes of definitions relating to
such provisions.
     “Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.
     “Voting Stock” shall mean all classes of Equity Interests of any Foreign
Corporation entitled to vote.
     3. PLEDGE AND GRANT OF SECURITY INTEREST; ETC.
     3.1. Pledge. To secure the prompt payment and performance of all and each
and every part of the Obligations now or at any time hereafter owed or to be
paid or performed by each or any of the Loan Parties, each Pledgor does hereby
grant, pledge and assign to the Pledgee for the benefit of the Secured Parties,
and does hereby create a continuing security

-4-



--------------------------------------------------------------------------------



 



interest and Lien (subject to Liens from time to time permitted to exist with
respect to any Collateral pursuant to the Credit Agreement and the other Loan
Documents from time to time in effect) in favor of the Pledgee for the benefit
of the Secured Parties in and upon, all of the right, title and interest of such
Pledgor in and to each of the following, whether now existing or hereafter from
time to time created, arising or acquired (collectively, the “Collateral”):
     (a) each of the Collateral Accounts of such Pledgor, including any and all
of the Property of whatsoever type or kind from time to time deposited by such
Pledgor in each such Collateral Account, whether such Property is now owned or
existing or is hereafter created or acquired, including, without limitation, all
Financial Assets, Investment Property, moneys, checks, drafts, Instruments,
Securities or interests therein of any type or nature deposited or required by
the Credit Agreement or by any of the other Loan Documents to be deposited in
such Collateral Account, and all Investments and all certificates and other
Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other Property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;
     (b) all Securities owned or acquired by such Pledgor from time to time;
     (c) all Limited Liability Company Interests owned or acquired by such
Pledgor from time to time, and all of its right, title and interest in each
limited liability company to which each of such interests relates, whether now
existing or hereafter created, arising or acquired, including, without
limitation:
     (i) all of its capital therein and all of its interest in all profits,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;
     (ii) all other payments due or to become due to such Pledgor in respect of
such Limited Liability Company Interests, whether under any limited liability
company agreement, other Governing Documents or otherwise, whether as
contractual obligations, damages, insurance proceeds or otherwise;
     (iii) all of its claims, rights, powers, privileges, authority, options,
security interests, Liens and remedies, if any, under any limited liability
company agreement, operating agreement or other Governing Documents, or at law,
or otherwise in respect of any such Limited Liability Company Interests;
     (iv) all present and future claims, if any, of such Pledgor against any
such limited liability company for moneys loaned or advanced, for services
rendered or otherwise;
     (v) all of such Pledgor’s rights under any limited liability company
agreement, operating agreement or other Governing Documents, or at law, to
exercise and enforce every right, power, remedy, authority, option and privilege
of such Pledgor relating to such Limited Liability Company Interests, including

-5-



--------------------------------------------------------------------------------



 



any power to terminate, cancel or modify any limited liability company
agreement, operating agreement or other Governing Documents, to execute any
Instruments and to take any and all other action on behalf of and in the name of
such Pledgor in respect of such Limited Liability Company Interests and any such
limited liability company, to make determinations, to exercise any election
(including, but not limited to, election of remedies) or option or to give or
receive any notice, consent, amendment, waiver or approval, together with full
power and authority to demand, receive, enforce, collect or receipt for any of
the foregoing or for any Limited Liability Company Assets, to enforce or execute
any checks or other Instruments or orders, to file any claims and to take any
action in connection with any of the foregoing; and
     (vi) all other Property from time to time hereafter delivered in
substitution for or in addition to any of the foregoing, all certificates and
Instruments representing or evidencing such other Property, and all cash,
Securities, interest, dividends, rights and other Property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all thereof;
     (d) all Partnership Interests owned or acquired by such Pledgor from time
to time, and all of its right, title and interest in each partnership to which
each of such interests relates, whether now existing or hereafter created,
arising or acquired, including, without limitation:
     (i) all of its capital therein and all of its interest in all profits,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;
     (ii) all other payments due or to become due to such Pledgor in respect of
such Partnership Interests, whether under any partnership agreement, other
Governing Documents or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;
     (iii) all of its claims, rights, powers, privileges, authority, options,
security interests, Liens and remedies, if any, under any partnership agreement,
operating agreement or other Governing Documents, or at law, or otherwise in
respect of any such Partnership Interests;
     (iv) all present and future claims, if any, of such Pledgor against any
such partnership for moneys loaned or advanced, for services rendered or
otherwise;
     (v) all of such Pledgor’s rights under any partnership agreement, operating
agreement or other Governing Documents, or at law, to exercise and enforce every
right, power, remedy, authority, option and privilege of such Pledgor relating
to such Partnership Interests, including any power to terminate, cancel or
modify any partnership agreement, operating agreement or other

-6-



--------------------------------------------------------------------------------



 



Governing Documents, to execute any Instruments and to take any and all other
action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Assets, to enforce or
execute any checks, or other Instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
     (vi) all other Property from time to time hereafter delivered in
substitution for or in addition to any of the foregoing, all certificates and
Instruments representing or evidencing such other Property, and all cash,
Securities, interest, dividends, rights and other Property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all thereof;
     (e) all Security Entitlements owned or acquired by such Pledgor from time
to time in any and all of the foregoing;
     (f) all Financial Assets and Investment Property owned or acquired by such
Pledgor from time to time; and
     (g) all Proceeds of any and all of the foregoing;
provided, however, that (i) (A) no Pledgor shall be required at any time to
pledge hereunder more than 65% of the Voting Stock of any Foreign Corporation,
unless a pledge of more than 65% of the Voting Stock of such Foreign Corporation
would not trigger any adverse tax consequences to any of the Principal Companies
or their Subsidiaries, and (B) each Pledgor shall in any event be required to
pledge hereunder 100% of the Non-Voting Stock of any Foreign Corporation at any
time or from time to time owned or acquired by such Pledgor; and (ii)
“Collateral” shall not include (A) Equity Interests or other interests held by
the Parent Company in any of the Excluded Subsidiaries, and (B) any Property in
which a Pledgor is not permitted, by Applicable Law or by the terms of any
Instrument to which such Pledgor is a party or by which such Pledgor or any of
its Property is bound, to grant a security interest or Lien.
     3.2. Procedures. (a) To the extent that any Pledgor at any time or from
time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged and be subject to pledge pursuant to
Section 3.1 of this Agreement, and, in addition thereto, such Pledgor shall (to
the extent provided below) take the following actions and undertake the
following procedures as set forth below (as promptly as practicable after it
first establishes ownership of or otherwise acquires or obtains any right, title
or interest in such Collateral) for the benefit of the Pledgee and the other
Secured Parties:
     (i) with respect to any Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation), such Pledgor shall

-7-



--------------------------------------------------------------------------------



 



physically deliver such Certificated Security to the Pledgee, endorsed in blank
(with signature guaranteed);
     (ii) with respect to any Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), such
Pledgor shall, if requested by the Administrative Agent, use reasonable efforts
to cause the issuer of such Uncertificated Security to duly authorize and
execute, and deliver to the Pledgee, an agreement for the benefit of the Pledgee
and the other Secured Parties in a form reasonably satisfactory to the Pledgee
pursuant to which such issuer shall agree to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
(and any Partnership Interests and Limited Liability Company Interests issued by
such issuer) originated by any other Person; provided that the Pledgee shall not
so originate any instructions to any such issuer unless an Event of Default has
occurred and is continuing;
     (iii) with respect to any Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), such Pledgor shall promptly notify the
Pledgee thereof and shall promptly take all actions (A) required (1) to comply
with the applicable rules of such Clearing Corporation, and (2) to perfect the
security interests of the Pledgee under Applicable Law (including, in any event,
under Sections 9-312(a), 9-314(a), 9-106(a) and 8-106(d) of the UCC), and (B) as
the Pledgee reasonably deems necessary or desirable to effect the foregoing;
     (iv) with respect to any Partnership Interests or any Limited Liability
Company Interests (other than any Partnership Interests or Limited Liability
Interests credited on the books of a Clearing Corporation), (A) if such
Partnership Interests or Limited Liability Company Interests are represented by
a certificate, such Pledgor shall complete the procedures set forth in
Section 3.2(a)(i), and (B) if such Partnership Interests or Limited Liability
Company Interests are not represented by a certificate, such Pledgor shall
complete the procedures set forth in Section 3.2(a)(ii);
     (v) with respect to any Note, such Pledgor shall physically deliver such
Note to the Pledgee, endorsed in blank; and
     (vi) upon written request of the Pledgee while any Event of Default shall
be continuing, with respect to cash, (A) such Pledgor shall establish with the
Pledgee a cash account in the name of such Pledgor over which the Pledgee shall
have exclusive and absolute control and dominion (and no withdrawals or
transfers may be made therefrom by any Person without the prior written consent
of the Pledgee), and (B) such Pledgor shall deposit such cash in such cash
account.

-8-



--------------------------------------------------------------------------------



 



     (b) In addition to the actions required to be taken pursuant to paragraph
(a) of this Section 3.2, each Pledgor shall take, or authorize the taking of,
the following additional actions with respect to the Collateral:
     (i) with respect to all Collateral of such Pledgor with respect to which
the Pledgee may obtain “control” thereof within the meaning of Section 8-106 of
the UCC (or under any provision of the UCC as same may be amended or
supplemented from time to time, or under the Applicable Laws of any relevant
State), such Pledgor shall take all actions as may be reasonably requested from
time to time by the Pledgee so that “control” of such Collateral is obtained and
at all times held by the Pledgee; and
     (ii) such Pledgor irrevocably authorizes the Pledgee at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto, on forms
covering all Collateral hereunder (with the form of such financing statements to
be reasonably satisfactory to the Pledgee), to be filed in the relevant filing
offices so that at all times the Pledgee has a security interest and Lien in the
Collateral which is perfected by the filing of such financing statements (in
each case to the maximum extent perfection by filing may be obtained under the
Applicable Laws of the relevant States, including, without limitation,
Section 9-312(a) of the UCC).
     3.3. Subsequently Acquired Collateral. If any Pledgor shall obtain or
otherwise acquire (by purchase, merger, stock dividend, capital contribution or
otherwise) any additional Collateral at any time or from time to time after the
date hereof, such Collateral shall automatically (and without any further action
being required to be taken) be subject to the pledge and security interests
created pursuant to Section 3.1, and, furthermore, such Pledgor will promptly
thereafter take (or cause to be taken) all action with respect to such
Collateral in accordance with the procedures set forth in Section 3.2, and with
respect to any Equity Interests any Pledgor shall obtain or otherwise acquire
after the Closing Date, will promptly thereafter deliver to the Pledgee (a) a
certificate executed by a principal executive officer of such Pledgor describing
such Collateral and certifying that the same has been duly pledged in favor of
the Pledgee (for the benefit of the Secured Parties) hereunder, and (b) such
supplements to Annexes B and C hereto as are reasonably necessary to cause such
Annexes to be complete and accurate at such time.
     3.4. Transfer Taxes. Each pledge of Collateral pursuant to Section 3.1,
Section 3.2 or Section 3.3 shall be accompanied by any applicable transfer tax
stamps required in connection with the pledge of such Collateral.
     3.5. Definition of Pledged Notes. All Notes at any time pledged or required
to be pledged hereunder are hereinafter called the “Pledged Notes”.
     3.6. Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that, except as the Annexes hereto may be
supplemented from time to time pursuant to Section 3.3: (a) each Subsidiary of
such Pledgor, and the direct

-9-



--------------------------------------------------------------------------------



 



ownership thereof, is identified in Annex B hereto; (b) the Equity Interests
held by such Pledgor consists of the number and type of Equity Interests of the
corporations, limited liability companies and other entities identified in Annex
C hereto; (c) such Equity Interests constitute that percentage of the issued and
outstanding Equity Interests of the issuer as is set forth in Annex C hereto;
(d) such Pledgor does not hold any Notes; (e) except as otherwise identified and
described in Annex B and Annex C hereto, such Pledgor does not hold any Limited
Liability Company Interests; (f) such Pledgor does not hold any Partnership
Interests; (g) such Pledgor has complied with the applicable procedures set
forth in Section 3.2(a) with respect to each item of Collateral described in
Annexes B and C hereto; and (h) such Pledgor owns no other Securities.
     3.7. Security for Obligations; Supplement to Credit Agreement; etc.
     (a) This Agreement (and the Pledged Collateral) secures the prompt payment
in full and performance when due of all and each of the Obligations of each of
the Loan Parties (including the Borrower), including all Obligations of the
Borrower and the other Pledgors under the Credit Agreement and the other Loan
Documents.
     (b) This Agreement, the pledges, security interests and Liens created
hereby, and the covenants and other agreements contained herein, are in addition
and supplemental to the provisions of the Credit Agreement, the Guaranty
Agreement and the Security Agreement, and the rights, powers and remedies given
to the Pledgee hereby are cumulative and are in addition to all of the rights,
powers and remedies created by or existing under the Credit Agreement, the
Guaranty Agreement and the Security Agreement.
     3.8. Security for Obligations; Supplement to Credit Agreement; etc.
     The Pledgee may from time to time, at its option, perform any act which any
Pledgor shall have agreed hereunder or under any other Loan Document to perform
and which such Pledgor shall fail to perform within a reasonable time after
being requested in writing to so perform (it being understood that no such
request need be given during the continuance of any Default or Event of
Default), and the Pledgee may from time to time take any other action which the
Pledgee reasonably deems necessary for the maintenance, preservation or
protection of any of the Collateral or of the security interests therein. The
Pledgee will exercise reasonable care in the custody and preservation of the
Collateral in its possession.
     4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS; ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.
     5. VOTING; ETC., WHILE NO EVENT OF DEFAULT. Unless there shall be
continuing any Event of Default, each Pledgor shall be entitled to exercise any
and all voting or other rights attaching to any and all Collateral owned by it,
and to give consents, waivers or ratifications in respect thereof; provided,
however, that no vote shall be cast or any consent, waiver or ratification given
or any action taken which would violate, result in breach of any covenant
contained in, or be inconsistent with, any of the terms of this Agreement, the
Credit

-10-



--------------------------------------------------------------------------------



 



Agreement or any of the other Loan Documents, or which would have the effect of
materially impairing the value of the Collateral or any material part thereof or
the position or interests of the Pledgee or any other Secured Party therein. All
such rights of a Pledgor to vote and to give consents, waivers and ratifications
with respect to all or any part of the Collateral owned by it shall cease if
(a) any Event of Default shall be continuing, and (b) the Pledgee shall notify
such Pledgor in writing of the Pledgee’s decision to exercise such rights with
respect to all or (as the case may be) such part of such Collateral.
     6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless any Event of Default shall be
continuing, and except as otherwise provided by the Credit Agreement or by the
following sentences of this Section 6, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of any Collateral owned
by any Pledgor shall be paid to (and may be retained by) such Pledgor. To the
extent contemplated and provided by Section 3.3 hereof, the Pledgee shall be
entitled to receive directly, and to retain as part of the Collateral:
     (a) all other or additional Stock, Equity Interests, Notes, Limited
Liability Company Interests, Partnership Interests, Instruments or other
Securities or Property (including, but not limited to, cash, except as otherwise
provided by the first sentence of this Section 6) paid or distributed by way of
dividend or otherwise in respect of the Collateral;
     (b) all other or additional Stock, Equity Interests, Notes, Limited
Liability Company Interests, Partnership Interests, Instruments or other
Securities or Property (including, but not limited to, cash, except as otherwise
provided by the first sentence of this Section 6) paid or distributed in respect
of the Collateral by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement;
     (c) all other or additional Stock, Equity Interests, Notes, Limited
Liability Company Interests, Partnership Interests, Instruments or other
Securities or Property (including, but not limited to, cash, except as otherwise
provided by the first sentence of this Section 6) which may be paid in respect
of the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization;
and
     (d) if and as so requested by the Pledgee in writing during the
continuation of any Event of Default, all cash dividends, cash distributions,
cash Proceeds and other cash amounts paid or payable in respect of all or any
part of the Collateral.
All rights of any Pledgor to receive and to retain any cash dividends, cash
distributions, cash Proceeds or other cash amounts paid or payable in respect of
all or any part of the Collateral owned by it shall cease if (i) any Event of
Default shall be continuing, and (ii) the Pledgee shall notify the Borrower or
such Pledgor in writing of the Pledgee’s decision to receive all or (as the case
may be) any part of such cash dividends or other such cash amounts. Nothing
contained in this Section 6 shall limit or restrict in any way the Pledgee’s
right to receive the Proceeds of the Collateral in any form in accordance with
Section 3 of this Agreement. All dividends, distributions or other payments
which are received by any Pledgor contrary to the provisions of the Credit
Agreement or any of the other Loan Documents or this Section 6 or Section 7
hereof shall be received in trust for the benefit of the Pledgee and the other
Secured Parties, shall be segregated from other Property or funds of such
Pledgor, and shall be forthwith paid over to the

-11-



--------------------------------------------------------------------------------



 



Pledgee as Collateral in the same form as so received (with any necessary
endorsements).
          7. REMEDIES IN CASE OF ANY EVENT OF DEFAULT. If any Event of Default
shall be continuing, the Pledgee shall be entitled to exercise all of the
rights, powers and remedies (whether vested in it by this Agreement or by any of
the other Loan Documents or by law) for the protection and enforcement of its
rights and remedies in respect of the Collateral, including, without limitation,
all of the rights and remedies of a secured party upon default under the UCC,
and the Pledgee shall be entitled, without limitation, to exercise any or all of
the following rights and remedies, which each Pledgor hereby irrevocably agrees
to be commercially reasonable:
          (a) to receive all amounts (including cash) payable or distributable
in respect of the Collateral;
          (b) to transfer all or any part of the Collateral into the Pledgee’s
name or into the name of any of its nominees or into the name of any of its
sub-agents;
          (c) to accelerate any Pledged Note which may be accelerated in
accordance with its terms, and take any other lawful action to collect upon any
Pledged Note (including, without limitation, to make any demand for payment
thereon);
          (d) to vote all or any part of the Collateral (whether or not
transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though the Pledgee were the outright owner thereof (each Pledgor
hereby irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);
          (e) at any time or from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
each Pledgor), for cash, on credit or for other Property, for immediate or
future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Pledgee in its absolute discretion may
determine; provided, however, that at least ten (10) days’ prior written notice
of the time and place of any such sale shall be given to such Pledgor. The
Pledgee shall not be obligated to make any such sale of Collateral regardless of
whether any such prior written notice of sale has theretofore been given. Each
purchaser at any such sale shall hold the Property so sold absolutely free from
any claim or right on the part of each Pledgor, and each Pledgor hereby
irrevocably waives and releases to the fullest extent permitted by law any right
or equity of redemption with respect to the Collateral, whether before or after
sale hereunder, all rights, if any, to require marshalling of the Collateral or
any other security for the Obligations or otherwise, and all rights, if any, of
stay and/or appraisal which such Pledgor now has or may at any time in the
future have under rule of law or statute now existing or hereafter enacted. At
any such sale, unless prohibited by Applicable Law, the Pledgee on behalf of all
Secured Parties (or certain of them) may bid for and purchase (by bidding in
Obligations or otherwise) all or any part of the Collateral so sold free from
any such right or equity of redemption. Neither the Pledgee nor any other
Secured Party shall be liable for failure to collect

-12-



--------------------------------------------------------------------------------



 



or realize upon any or all of the Collateral or for any delay in so doing nor
shall any of them be under any obligation to take any action whatsoever with
regard thereto; and
          (f) to set-off all or any part of the Collateral against all or any
part of the Obligations, and to withdraw any and all cash or other Collateral
from any and all Collateral Accounts and to apply such cash and other Collateral
to the payment of any and all Obligations.
          8. REMEDIES; ETC.; CUMULATIVE. (a) Each right, power and remedy of the
Pledgee provided for in this Agreement or in any of the other Loan Documents, or
now or hereafter existing at law or in equity or by statute, shall be cumulative
and concurrent and shall be in addition to each and every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Party of any one or more of the rights, powers or remedies
provided for in this Agreement or any of the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Party of any or all such other rights, powers or remedies, and no failure or
delay on the part of the Pledgee or any other Secured Party to exercise any such
right, power or remedy shall operate as a waiver thereof. Unless otherwise
required by the Loan Documents, no notice to or demand on any Pledgor in any
case shall entitle such Pledgor to any other or further notice or demand in
similar other circumstances or constitute a waiver of any of the rights of the
Pledgee or of any other Secured Party to take any other or further action in any
circumstances without demand or notice.
          (b) Each of the Secured Parties agrees that this Agreement may be
enforced only by the action of the Pledgee, in each case, acting upon the
instructions of the Required Lenders, and that no other Secured Parties shall
have any right individually to seek to enforce or to enforce this Agreement or
to realize upon any of the Collateral granted or to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent for the benefit of the Secured Parties upon the terms of
this Agreement and the other Collateral Documents. It is understood that the
agreement of the Secured Parties contained in this paragraph (b) is among, and
solely for the benefit of, the Secured Parties and that, if the Required Lenders
so agree (without requiring the consent of any Pledgor), this Agreement may be
directly enforced by any Secured Party.
          9. APPLICATION OF PROCEEDS. (a) All moneys collected by the Pledgee
upon any sale or other disposition of all or any part of the Collateral pursuant
to the terms of this Agreement, together with all other moneys from time to time
received by the Pledgee hereunder, shall be applied in accordance with
Section 8.3 of the Credit Agreement.
          (b) All payments required to be made hereunder shall be made to the
Administrative Agent under the Credit Agreement for the account of the Secured
Parties.
          (c) For purposes of applying payments received in accordance with this
Section 9, (i) the Pledgee shall determine the outstanding unpaid Obligations
owed to the Secured Parties under the Credit Agreement and the other Loan
Documents, and (ii) the Pledgee may rely on any Secured Party to determine any
other Obligations owed to such Secured Party.

-13-



--------------------------------------------------------------------------------



 



          (d) It is understood and agreed that each Pledgor shall remain jointly
and severally liable to the extent of any deficiency remaining after the
application of all of the proceeds of the Collateral hereunder to the unpaid
Obligations as provided by Section 9(a)hereof.
          10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making such sale of the consideration paid or delivered pursuant to such
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of all or any part of such consideration paid over or
delivered to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.
          11. INDEMNITY. Without duplication of the indemnities provided under
any other Loan Document, each Pledgor jointly and severally irrevocably agrees
(a) to indemnify and hold harmless the Pledgee, each other Secured Party and
their respective successors, assigns, employees, agents and servants
(individually, an “Indemnitee”, and, collectively, the “Indemnitees”) on demand
from and against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and (b) to
reimburse each Indemnitee on demand for all reasonable costs and expenses
actually incurred by such Indemnitee, including Attorney Costs for the
Administrative Agent or any of the Secured Parties, in each case arising out of
or resulting from this Agreement or the exercise by any Indemnitee of any right
or remedy granted to it hereunder or under any other Loan Document (but
excluding any claims, demands, losses, judgments and liabilities (including
liabilities for penalties) or expenses of whatsoever kind or nature to the
extent incurred or arising by reason of gross negligence or willful misconduct
of such Indemnitee). In no event shall any Indemnitee hereunder be liable, in
the absence of gross negligence or willful misconduct on its part, for any
matter or thing in connection with this Agreement other than to account for,
preserve and protect, moneys or other Property actually received by it in
accordance with the terms hereof. If and to the extent that the obligations of
any Pledgor under this Section 11 are unenforceable for any reason, each such
Pledgor hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law. The
indemnity obligations of each Pledgor contained in this Section 11 shall
continue in full force and effect notwithstanding the full payment of all of the
Credit Extensions made under the Credit Agreement, the termination of all
Specified Swap Agreements, and the payment of all of the other Obligations, and
notwithstanding the discharge thereof.
          12. FURTHER ASSURANCES; POWERS OF ATTORNEY. (a) Each Pledgor agrees
that, upon reasonable request of the Pledgee, such Pledgor will assist the
Pledgee in executing, if reasonably deemed necessary or appropriate by the
Pledgee, and, at such Pledgor’s own cost and expense, filing and refiling under
the Uniform Commercial Code such financing statements, continuation statements
and other documents in such offices as the Pledgee (acting on its own or on the
instructions of the Required Lenders) may reasonably deem necessary or
appropriate and wheresoever required or permitted by law in order to perfect and
preserve the Pledgee’s security interests in the Collateral hereunder and hereby
authorizes the

-14-



--------------------------------------------------------------------------------



 



Pledgee to file financing statements and amendments thereto relative to all or
any part of the Collateral without the signature of such Pledgor where permitted
by law, and agrees to do such further acts and things and to execute and deliver
to the Pledgee such additional conveyances, assignments, agreements and
Instruments as the Pledgee may reasonably require or deem advisable to carry
into effect the purposes of this Agreement or to further assure and confirm unto
the Pledgee its rights, powers and remedies hereunder or thereunder.
          (b) Each Pledgor hereby irrevocably appoints the Pledgee such
Pledgor’s attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, from time to time during
the continuance of an Event of Default, in the Pledgee’s discretion to take any
action and to execute any Instrument which the Pledgee may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement.
          13. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee shall hold, in
accordance with this Agreement, all items of the Collateral at any time received
by the Pledgee under this Agreement. It is expressly understood and agreed that
the obligations of the Pledgee as holder of the Collateral and interests therein
and with respect to the disposition thereof, and otherwise under this Agreement,
are only those expressly set forth in this Agreement. The Pledgee shall act
hereunder on the terms and conditions set forth herein and in Article 9 of the
Credit Agreement.
          14. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber all or any part of the Collateral or any interest therein (except, in
each case, in accordance with or as otherwise permitted by the terms of this
Agreement, the Credit Agreement and the other Loan Documents).
          15. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.
(a) Each Pledgor represents, warrants and covenants that:
     (i) it is the legal, beneficial and record owner of, and has good legal
title to, all Collateral consisting of one or more Securities and that it has
sufficient interest in all Collateral in which a security interest is purported
to be created hereunder for such security interest to attach (subject, in each
case, to no Lien, except the Liens created by this Agreement or otherwise
permitted by the terms of the Credit Agreement);
     (ii) it has full power, authority and legal right to pledge all of the
Collateral pledged or to be pledged by it pursuant to this Agreement;
     (iii) this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law) and principles of good faith
and fair dealing;

-15-



--------------------------------------------------------------------------------



 



     (iv) except to the extent already obtained or made, no consent of any other
Person (including, without limitation, any stockholder, member, partner or
creditor of such Pledgor or of any of its Subsidiaries), and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any Governmental Authority is
required to be obtained by such Pledgor in connection with (A) the execution,
delivery or performance of this Agreement, (B) the validity or enforceability of
this Agreement, (C) the perfection or enforceability of the Pledgee’s security
interests in the Collateral, (D) except for compliance with or as may be
required by applicable federal and state securities laws, the exercise by the
Pledgee of any of its rights or remedies provided herein, or (E) except for
compliance with or as may required by any applicable partnership agreement,
limited liability company agreement or other Governing Document relating to any
partnership or limited liability company that is not a wholly-owned Subsidiary
of the Parent Company or of the Borrower, the exercise by the Pledgee of any of
its rights or remedies provided herein with respect to the Partnership Interests
or Limited Liability Company Interests relating to such partnership or limited
liability company;
     (v) the execution, delivery and performance of this Agreement will not
violate any provision of any Applicable Law or of any order, judgment, writ,
award or decree of any court, arbitrator or other Governmental Authority
applicable to such Pledgor, or of the Governing Documents of such Pledgor or of
any Securities issued by such Pledgor or by any of its Subsidiaries, or of any
material mortgage, deed of trust, indenture, lease, loan agreement, credit
agreement or other contract, agreement or Instrument or undertaking to which
such Pledgor or any of its Subsidiaries is a party or which purports to be
binding upon such Pledgor or any of its Subsidiaries or upon any of their
respective Property and will not result in the creation or imposition of (or the
obligation to create or impose) any Lien on any of the Property of such Pledgor
or of any of its Subsidiaries (other than the Liens created by the Loan
Documents), except in such instances in which (A) such requirement of Applicable
Law, order, judgment, writ, award or decree is being contested in good faith by
appropriate proceedings diligently conducted or (B) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect;
     (vi) all of the Collateral (consisting of Securities, Limited Liability
Company Interests or Partnership Interests) has been duly issued under and
authorized by the applicable Governing Documents and is not subject to capital
call by such Pledgor except as provided in the applicable Governing Documents;
provided, however, that Collateral consisting of Limited Liability Company
Interests or Partnership Interests may require further payments and/or
assessments in respect thereof in accordance with the partnership agreements,
limited liability company agreements or other Governing Documents relating
thereto or Applicable Law;

-16-



--------------------------------------------------------------------------------



 



     (vii) to the Pledgors’ knowledge, each of the Pledged Notes constitutes, or
when executed by the obligor thereof will constitute, the legal, valid and
binding obligation of such obligor, enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law) and principles
of good faith and fair dealing;
     (viii) the pledge, collateral assignment and delivery to the Pledgee of the
Collateral consisting of Certificated Securities (together with Instruments of
transfer therefor) pursuant to this Agreement creates a valid and perfected
first-priority security interest in such Securities, and the Proceeds thereof,
subject to no prior Liens or to any agreement purporting to grant to any third
party any Lien on the Property of such Pledgor which would include such
Securities (in each case, other than Liens permitted under the Credit
Agreement), and the Pledgee is entitled to all of the rights, priorities and
benefits afforded by the UCC or other Applicable Law as enacted in any
applicable jurisdiction to perfected security interests in respect of such
Collateral; and
     (ix) Upon delivery of the security certificates representing such Certified
Securities to the Pledgee, effectively endorsed to the Pledgee in blank,
“control” (as defined in Section 8-106 of the UCC) has been obtained by the
Pledgee over all Collateral consisting of Securities (including Notes which are
Securities) with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC; provided, however, that, in the case of the Pledgee
obtaining “control” over Collateral consisting of a Security Entitlement, such
Pledgor shall have taken all steps in its control so that the Pledgee obtains
“control” over such Security Entitlement.
          (b) Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to the Securities and the
Proceeds thereof against the claims and demands of all Persons whomsoever (other
than Liens permitted under the Credit Agreement); and each Pledgor covenants and
agrees that it will have like title to and right to pledge any other Property at
any time hereafter pledged to the Pledgee as Collateral hereunder and will
likewise defend the right thereto and security interests therein of the Pledgee
and the other Secured Parties.
          16. LEGAL STATUS. With respect to any proposed change to the legal
name, type of organization, jurisdiction of organization and organizational
identification number, if any, of each Pledgor, each Pledgor shall prior to
effecting such change take all action, satisfactory to the Pledgee, to maintain
the security interests of the Pledgee in the Collateral required to be granted
hereby at all times fully perfected and in full force and effect.
          17. PLEDGORS’ OBLIGATIONS ABSOLUTE; ETC. (a) The Obligations of each
Pledgor under this Agreement shall be absolute, unconditional and irrevocable
and shall remain in full force and effect without regard to, and shall not be
released,

-17-



--------------------------------------------------------------------------------



 



suspended, discharged, terminated or otherwise impaired or affected by, any
circumstance or occurrence whatsoever (other than termination of this Agreement
pursuant to Section 19 hereof or as otherwise provided in the Loan Documents),
including, without limitation:
     (i) the dissolution, termination of existence, winding up, bankruptcy,
liquidation, insolvency, appointment of a receiver for all or any part of the
Property of, assignment for the benefit of creditors by, or the commencement of
any Insolvency Proceeding by or against, any of the other Pledgors or any of the
Subsidiaries of any of the Pledgors;
     (ii) the absorption, merger or consolidation of, or the effectuation of any
other change whatsoever in the name, ownership, membership, constitution or
place of organization or formation of, any of the Pledgors or any of their
Subsidiaries;
     (iii) any extension or postponement of the time for the payment of any of
the Obligations of any of the Pledgors, the acceptance of any partial payment
thereon, any and all other indulgences whatsoever by any of the Secured Parties
in respect of any of the Obligations of any of the Pledgors, the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any collateral or Liens securing any of the Obligations of any of the Pledgors,
or the addition, substitution or release, in whole or in part, of any Person or
Persons (including any of the Pledgors or Subsidiary Guarantors) primarily or
secondarily liable in respect of any of the Obligations of any of the Pledgors;
     (iv) any action or delay in acting or failure to act on the part of any
Secured Party under any of the Loan Documents or in respect of any Obligations
of any of the Pledgors or any collateral or Liens securing any Obligations of
any of the Pledgors or otherwise, including (A) any action by any Secured Party
to enforce any of its rights, remedies or claims in respect of any collateral or
Liens securing any Obligations of any of the Pledgors, (B) any failure by any
Secured Party strictly or diligently to assert any rights or to pursue any
remedies or claims against any of the Pledgors or any other Person or Persons
under any of the Loan Documents or provided by statute or at law or in equity,
(C) any failure by the Pledgee or by any other Secured Party to perfect or to
preserve the perfection or priority of any of its Liens securing any of the
Obligations of any of the Pledgors, or (D) any failure or refusal by the Pledgee
or by any other Secured Party to foreclose or to realize upon any collateral or
Liens securing any of the Obligations of any of the Pledgors, or to take any
action to enforce any of its rights, remedies or claims under any of the Loan
Documents;
     (v) any modification or amendment of, or any supplement or addition to, any
of the Loan Documents;
     (vi) any waiver, consent or other action or acquiescence by the Pledgee or
by any other Secured Party in respect of any default by any of the Pledgors in

-18-



--------------------------------------------------------------------------------



 



its performance or observance of or compliance with any term, covenant or
condition contained in any of the Loan Documents;
     (vii) the existence or creation at any time or times on or after the date
of this Agreement of any claim, defense, right of set-off or counterclaim of any
nature whatsoever of any Pledgor against any of the other Pledgors or Loan
Parties or against any of the Secured Parties;
     (viii) any incapacity or lack of authority of any Pledgor;
     (ix) any of the Obligations of any of the Pledgors or any of the Loan
Documents or any provision of any thereof or any of the Liens securing any of
the Obligations of any of the Pledgors shall at any time and for any reason
whatsoever cease to be in full force or effect with respect to any one or more
of the Pledgors or shall be declared null and void or illegal, invalid,
unenforceable or inadmissible in evidence in relation to any one or more of the
Pledgors, or any of the Obligations of any one or more of the Pledgors or any
Liens securing any of the Obligations of any one or more of the Pledgors shall
be subject to avoidance, or shall be avoided, as a fraudulent transfer or
fraudulent conveyance, whether prior to or after the commencement of any
Insolvency Proceedings; or
     (x) the existence of any other condition or circumstance or the occurrence
of any other event or condition that might otherwise constitute a legal or
equitable discharge of or a suretyship defense to performance by any Pledgor of
any of its Obligations to any of the Secured Parties.
          (b) Each Pledgor hereby absolutely, unconditionally and irrevocably
waives, to the extent permitted under Applicable Law, all suretyship and other
similar defenses to performance by such Pledgor of any of its Obligations to the
Pledgee or to any of the other Secured Parties.
          (c) This Agreement shall be effective as to and shall be enforceable
by the Pledgee against each Pledgor from and after the execution and delivery by
such Pledgor of a counterpart of this Agreement. The agreements and obligations
of each Pledgor under this agreement are separate and independent from and in
addition to the agreements and Obligations of each other Pledgor under the
Guaranty Agreement and the other Collateral Documents and shall be enforceable
by the Pledgee against each Pledgor notwithstanding (i) the failure of any other
Pledgor party thereto to execute and deliver a counterpart of this Agreement or
the Guaranty Agreement, (ii) the invalidity, unenforceability or inadmissibility
in evidence of this Agreement or the Guaranty Agreement against any other
Pledgor party thereto, (iii) the release by the Pledgee of all or any of the
other Pledgors from all or any part of their Obligations under this Agreement or
the Guaranty Agreement, or the release by the Pledgee of all or any part of the
Collateral granted by all or any of the other Pledgors to the Pledgee under this
Agreement or any of the other Collateral Documents, or (iv) any waiver by the
Pledgee of, or any consent by the Pledgee to any departure from, any of the
agreements or Obligations of any other Pledgor under this Agreement or the
Guaranty Agreement on any occasion or occasions, or any failure by the Pledgee
to enforce any of the agreements or Obligations of any other Pledgor under this

-19-



--------------------------------------------------------------------------------



 




Agreement, any of the other Collateral Documents or the Guaranty Agreement on
any occasion or occasions.
          (d) Each of the Pledgors hereby absolutely, unconditionally and
irrevocably assents to and waives notice of, and waives any defenses that it may
otherwise have as a result of, any and all circumstances, occurrences and other
matters specified in clauses (i) through (x) of paragraph (a) of this
Section 17.
          18. SALE OF COLLATERAL WITHOUT REGISTRATION. If at any time when the
Pledgee shall determine to exercise its right to sell all or any part of the
Collateral consisting of Securities, Limited Liability Company Interests or
Partnership Interests pursuant to Section 7, and such Collateral or the part
thereof to be sold shall not, for any reason whatsoever, be effectively
registered under the Securities Act of 1933, as then in effect, the Pledgee may,
in its sole and absolute discretion, sell such Collateral or part thereof by
private sale in such manner and under such circumstances as the Pledgee may deem
reasonably necessary or advisable in order that such sale may legally be
effected without such registration. Without limiting the generality of the
foregoing, in any such event the Pledgee, in its sole and absolute discretion:
(a) may proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Collateral or part thereof shall
have been filed under such Securities Act; (b) may approach and negotiate with a
single possible purchaser to effect such sale; and (c) may restrict such sale to
a purchaser who will represent and agree that such purchaser is purchasing for
its own account, for investment, and not with a view to the distribution or sale
of such Collateral or part thereof. In the event of any such sale, the Pledgee
shall incur no responsibility or liability for selling all or any part of the
Collateral at a price which the Pledgee, in its sole and absolute discretion,
may in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might be realized if the sale were
deferred until the registration as aforesaid.
          19. TERMINATION; RELEASE. (a) On the Termination Date (as defined
below), this Agreement and the pledge and security interest granted hereunder,
shall terminate and all rights to the Collateral shall revert to the applicable
Pledgor (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination), and the
Pledgee, at the request and expense of any Pledgor, will execute and deliver to
such Pledgor a proper Instrument or Instruments acknowledging the satisfaction
and termination of this Agreement (including, without limitation, UCC
termination statements and Instruments of satisfaction, discharge and/or
reconveyance), and will duly assign, transfer and deliver to such Pledgor
(without recourse, and without any representation or warranty) such of the
Collateral as may be in the possession of the Pledgee and as has not theretofore
been sold or otherwise applied or released pursuant to this Agreement, together
with any moneys at the time held by the Pledgee or any of its nominees or
sub-agents hereunder, and, with respect to any Collateral consisting of an
Uncertificated Security (other than an Uncertificated Security credited on the
books of a Clearing Corporation), a Partnership Interest or a Limited Liability
Company Interest, a termination of the agreement relating thereto executed and
delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv). As used in this Agreement, the term “Termination
Date” shall mean the date upon which all of the Commitments shall have

-20-



--------------------------------------------------------------------------------



 



terminated in full, no Loans or Notes under the Credit Agreement shall be
outstanding, and all Obligations (other than Obligations pursuant to the
Specified Swap Agreements) shall have been paid in full and in cash.
          (b) In the event that any part of the Collateral is Disposed of in
connection with a Disposition permitted by Section 7.5 of the Credit Agreement
or otherwise released at the direction of the Required Lenders (or all Lenders
if required by Section 10.1 of the Credit Agreement), and the proceeds of such
Disposition or Dispositions or from such release are applied in accordance with
the terms of the Credit Agreement, to the extent required to be so applied, such
Collateral will be Disposed of free and clear of the Liens created by this
Agreement, and the Administrative Agent, at the request and expense of the
respective Pledgor, will execute and deliver to such Pledgor a proper Instrument
or Instruments (including Uniform Commercial Code termination statements) to
evidence the release of such Collateral and will duly assign, transfer and
deliver to such Pledgor (without recourse, and without any representation or
warranty) such of the Collateral as is then being (or has been) so Disposed of
or released and as may be in the possession of the Administrative Agent and has
not theretofore been released pursuant to this Agreement..
          20. NOTICES; ETC. All notices and other communications hereunder shall
be in writing and shall be delivered or mailed by first-class mail, postage
prepaid, addressed:
          (a) if to any Pledgor or the Administrative Agent, at such person’s
address set forth underneath its signature below; and
          (b) if to any Secured Party (other than the Administrative Agent), at
such address as such Secured Party shall have specified in the Credit Agreement;
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.
          21. THE PLEDGEE. The Pledgee will hold, directly or indirectly in
accordance with this Agreement, all items of the Collateral at any time received
by it under this Agreement. It is expressly understood and agreed that the
obligations of the Pledgee with respect to the Collateral, interests therein and
the disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in the UCC and in this Agreement.
          22. WAIVER; AMENDMENT. Except as contemplated in Section 25 hereof,
none of the terms or conditions of this Agreement may be changed, waived,
discharged or terminated in any manner whatsoever unless such change, waiver,
discharge or termination is in writing duly signed by each Pledgor directly and
adversely affected thereby and by the Pledgee (with the consent of (a) the
Required Lenders, or (b) to the extent required by Section 10.1 of the Credit
Agreement, all of the Lenders).
          23. MISCELLANEOUS. This Agreement shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect,
subject to release and/or termination as set forth hereunder, (b) be binding
upon each Pledgor, its successors and assigns; provided, however, that no
Pledgor shall assign any of its rights or obligations hereunder without

-21-



--------------------------------------------------------------------------------



 



the prior written consent of the Pledgee (with the prior written consent of the
Required Lenders, or to the extent required by Section 10.1 of the Credit
Agreement, all of the Lenders), and (c) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Parties and their respective successors, transferees and assigns. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. The headings of the several sections and subsections in
this Agreement are for purposes of reference only and shall not limit or define
the meaning hereof. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute but one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all of the parties hereto.
          24. WAIVER OF JURY TRIAL; ETC. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH OF THE PARTIES HERETO AGREES TO BE BOUND BY THE PROVISIONS SET
FORTH IN SECTION 10.14 AND SECTION 10.15 OF THE CREDIT AGREEMENT WITH THE SAME
FULL FORCE AND EFFECT AS IF SET FORTH IN FULL HEREIN AND MADE EXPRESSLY
APPLICABLE TO EACH PARTY HERETO.
          25. ADDITIONAL PLEDGORS. It is understood and agreed that any
Subsidiary of the Parent Company or of the Borrower that is required to become a
party to and bound by this Agreement pursuant to the Credit Agreement or any of
the other Loan Documents shall automatically (without any action on the part of
any party hereto) become a Pledgor hereunder by executing a counterpart hereof,
or (alternatively) by executing a supplement to this Agreement or a joinder
agreement, (in each case) in form and substance reasonably satisfactory to the
Pledgee, and (in each case) by delivering the same to the Pledgee.
          26. FULL RECOURSE. This Agreement is made with full recourse to each
of the Pledgors and pursuant to and upon all of the representations, warranties,
covenants and agreements on the part of each of the Pledgors contained herein
and in the other Loan Documents and otherwise in writing in connection herewith
or therewith.
          27. OBLIGATIONS OF PLEDGORS.
          (a) It is the desire and intent of each of the Pledgors and the
Secured Parties that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought.
          (b) Notwithstanding anything else to the contrary in this Pledge
Agreement, each of the Secured Parties agrees that this Agreement may be
enforced only by the action of the Pledgee, in each case, acting upon the
instructions of the Required Lenders, and that no other Secured Parties shall
have any right individually to seek to enforce or to enforce this Agreement or
to realize upon any of the Collateral or other security granted or to be granted
by any of the

-22-



--------------------------------------------------------------------------------



 



Collateral Documents, it being understood and agreed that such rights and
remedies may be exercised by the Pledgee for the benefit of the Secured Parties
upon the terms of this Agreement and the Collateral Documents. It is understood
that the agreement of the Secured Parties contained in this Section 27 is among
and solely for the benefit of the Secured Parties and that, if the Required
Lenders so agree (without requiring the consent of any Pledgor), this Pledge
Agreement may be directly enforced by any Pledgee.
          28. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.
(a) Nothing herein shall be construed to make the Pledgee or any other Secured
Party liable as a member of any limited liability company or partnership, and
neither the Pledgee nor any other Secured Party by virtue of this Agreement or
otherwise (except as referred to in the following sentence) shall have any of
the duties, obligations or liabilities of a member of any limited liability
company or partnership. The parties hereto expressly agree that, unless the
Pledgee shall become the absolute owner pursuant hereto of Collateral consisting
of Limited Liability Company Interests or Partnership Interests, this Agreement
shall not be construed as creating a partnership or joint venture among the
Pledgee, any other Secured Party and/or any Pledgor.
          (b) Except as provided in the last sentence of paragraph (a) of this
Section 28, the Pledgee, by becoming a party to this Agreement, did not intend
to become a member of any limited liability company or partnership or otherwise
intend to be a co-venturer with respect to any Pledgor or any limited liability
company or partnership either before or after an Event of Default shall have
occurred. The Pledgee shall have only those powers set forth herein, and the
Secured Parties shall assume none of the duties, obligations or liabilities of a
member of any limited liability company or partnership or any Pledgor, except as
and to the extent provided in the last sentence of paragraph (a) of this
Section 28.
          (c) The Pledgee and the other Secured Parties shall not be obligated
to perform or discharge any obligation of any Pledgor as a result of any of the
pledges hereby effected.
          (d) The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee or any other Secured Party to appear in or defend
any action or proceeding relating to the Collateral, or to take any action
hereunder or thereunder, or to expend any money or incur any expenses or perform
or discharge any obligation, duty or liability under the Collateral.
          29. EFFECTIVENESS. This Agreement shall become effective on and as of
the date hereof when the Pledgee, the Parent Company and the Borrower shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile transmission) the same to
the Pledgee.
          30. DELIVERY BY FACSIMILE. Delivery of the signature pages to this
Agreement by facsimile shall be as effective as delivery of manually executed
counterparts of this Agreement.
***Signature Pages to Pledge Agreement follow***

-23-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this PLEDGE AGREEMENT to
be duly executed and delivered as of the date first above written.

            The Borrower:


W LAB ACQUISITION CORP., as
the Borrower and a Pledgor
      By:   /s/ Michael P. Muldowney         Name:   Michael P. Muldowney       
Title:   CEO        The Parent Company:


NEXTERA ENTERPRISES, INC., as
the Parent Company and a Pledgor
      By:   /s/ Michael P. Muldowney         Name:   Michael P. Muldowney       
Title:   President & CFO     

         
 
       
 
  Address of Pledgors:    
 
       
 
  c/o Nextera Enterprises, Inc.    
 
  One Exeter Plaza    
 
  699 Boylston Street    
 
  Boston, MA 02116    
 
       
 
  Attention: Michael Muldowney    
 
  Telephone: (617) 262-0055    
 
  Facsimile: (617) 262-7105    

**Signature Page to Pledge Agreement**
***Signature Page to Pledge Agreement follows***

-24-



--------------------------------------------------------------------------------



 



            The Pledgee:


NEWSTAR FINANCIAL, INC.
as Pledgee
      By:   /s/ Mark D. Cordes         Name:   Mark D. Cordes        Title:  
Managing Director     

         
 
       
 
  Address of Pledgee:    
 
       
 
  NewStar Financial, Inc.    
 
  500 Boylston Street    
 
  Suite 1600    
 
  Boston, Massachusetts 02116    
 
       
 
  Attention: Mark D. Cordes    
 
  Telephone: (617) 848-2510    
 
  Facsimile: (617) 848-4300    

**Signature Page to Pledge Agreement**

-25-



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT SCHEDULES

Annex A   List of Pledgors

Annex B   Ownership of Subsidiaries

Annex C   List of Equity Interests and Other Securities

 



--------------------------------------------------------------------------------



 



ANNEX A
LIST OF PLEDGORS
PRINCIPAL COMPANIES

                 
 
               
 
  W Lab Acquisition Corp.       Delaware corporation    
 
               
 
  Nextera Enterprises, Inc.       Delaware corporation    

LIST OF SUBSIDIARY GUARANTORS

                  Organizational     Jurisdiction   Identification Name of
Subsidiary Guarantor   and Type   Number
None.
                                                                               
                           

 



--------------------------------------------------------------------------------



 



ANNEX B
OWNERSHIP OF SUBSIDIARIES

      Name of Subsidiary   Direct Owner
W LAB ACQUISITION CORP.
  NEXTERA ENTERPRISES, INC.                                                    
                                                                   

 



--------------------------------------------------------------------------------



 



ANNEX C
LIST OF EQUITY INTERESTS AND OTHER SECURITIES
I. BORROWER.

                      Types of   Number of   Certificate Number     Name of
Issuer   Shares or Units   Shares or Units   and % Ownership   Name of Owner
W Lab Acquisition Corp.
  common stock   1,000   Certificate No. 1, 100%   Nextera Enterprises, Inc.

II. SUBSIDIARY GUARANTORS.

                      Types of   Number of   Certificate     Name of Issuer  
Shares or Units   Shares or Units   Number   Name of Owner None.                
                                                                               
         

 